County of La




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 8, 2015

                                     No. 04-15-00519-CV

                EL CABALLERO RANCH, INC. and Laredo Marine, L.L.C.,
                                 Appellants

                                               v.

                                 COUNTY OF LA SALLE,
                                      Appellee

                From the 218th Judicial District Court, La Salle County, Texas
                             Trial Court No. 13-04-00108-CVL
                              Russel Wilson, Judge Presiding

                                        ORDER
        Appellants’ brief is due September 24, 2015. On September 7, 2015, appellants filed an
agreed motion to abate this accelerated appeal. In the motion, appellants ask the court to abate
the appeal for sixty days “to allow the parties to finally resolve their differences, which will
allow the parties to request dismissal of this appeal.”

       Based on the foregoing, we GRANT the agreed motion to abate. We ORDER this
appeal abated until November 9, 2015. If appellants have not filed a motion to dismiss on or
before November 9, 2015, the court will reinstate the appeal and set a due date for appellants’
brief.

       We order the clerk of this court to serve a copy of this order on all counsel, including
counsel for Grace River Ranch, L.L.C., who is not a party to this appeal, but is a party to the
underlying action that gave rise to this appeal.

                                                    _________________________________
                                                    Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of September, 2015.

                                                    __________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court